       Case 6:18-cv-01626-MK    Document 81    Filed 09/01/21   Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                              EUGENE DIVISION




WILLIAM EWING,

            Plaintiff,                                    No. 6:18-cv-01626-MK

      v.                                                  ORDER

CITY OF TOLEDO; CRAIG
MARTIN; BILLIE JO SMITH;
DAVID JAMES ROBINSON,

            Defendants.
_______________________________________
AIKEN, District Judge.

      This case comes before the Court on a Findings and Recommendation filed by

Magistrate Judge Mustafa Kasubhai on March 31, 2021.        ECF No. 77.       Judge

Kasubhai recommends that Defendants’ Motion to Dismiss, ECF No. 53, be

GRANTED in part and DENIED in part and that Plaintiff be permitted to file a Third

Amended Complaint.




Page 1 – ORDER
        Case 6:18-cv-01626-MK      Document 81     Filed 09/01/21   Page 2 of 3




       Under the Federal Magistrates Act, the Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s findings and

recommendations, “the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is

made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review.

See Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress,

in enacting [the Act], intended to require a district judge to review a magistrate’s

report to which no objections are filed.”). Although no review is required in the

absence of objections, the Magistrates Act “does not preclude further review by the

district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154. The

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the

face of the record.”

       In this case, Plaintiff has filed Objections, ECF No. 79, and Defendants have

filed a Response to Plaintiff’s Objections, ECF No. 80. The Court has reviewed the

record and the disputed portions of the F&R and finds no error. The F&R, ECF No.

77, is ADOPTED. Defendants’ Motion to Dismiss, ECF No. 53, is GRANTED in part

and DENIED in part as set forth by Judge Kasubhai in the F&R. Plaintiff shall have




Page 2 – ORDER
       Case 6:18-cv-01626-MK   Document 81    Filed 09/01/21   Page 3 of 3




thirty (30) days from the date of this Order in which to file his Third Amended

Complaint.

       It is so ORDERED and DATED this 1st
                                       ___ day of September 2021.



                                     /s/Ann Aiken
                                    ANN AIKEN
                                    United States District Judge




Page 3 – ORDER
